UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6091


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

OKANG KAREEM ROCHELLE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:05-cr-00112-UA-1)


Submitted:    May 4, 2009                    Decided:   July 1, 2009


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Okang Kareem Rochelle, Appellant Pro Se.  Anand P. Ramaswamy,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Okang   Kareem    Rochelle           seeks   to   appeal      the    district

court’s    order      denying        Rochelle’s        motions      to      dismiss       the

indictment for violation of his Sixth Amendment rights.                                 This

court   may    exercise    jurisdiction             only   over     final      orders,     28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                                The order

Rochelle      seeks   to   appeal         is    neither    a    final    order      nor    an

appealable interlocutory or collateral order.                           Accordingly, we

dismiss the appeal for lack of jurisdiction.                         We dispense with

oral    argument      because       the    facts     and    legal    contentions          are

adequately     presented       in    the       materials    before       the    court     and

argument would not aid the decisional process.

                                                                                  DISMISSED




                                               2